[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: DEFENDANT'S OBJECTION TO NOTICE DEPOSITION AND DEFENDANT'S MOTION FOR PROTECTIVE ORDER
The present action has been brought by the plaintiff as trustee for a missing person alleging that the defendant is liable to respond in monetary damages for assault, kidnapping, unlawful restraint and theft of an automobile. In 1986, the defendant pleaded guilty to the charges of kidnapping in the second degree in violation of General Statutes Section 43a-95a.
The plaintiff has now filed a Notice of Deposition of the defendant. The defendant has filed an Objection to the Notice of the Deposition and a Motion for a Protective Order asserting that he has reason to believe that he is considered a suspect with respect to the missing person in what many believe is a homicide case. The defendant wishes to exercise his Fifth Amendment right against self incrimination and asserts that at the taking of the deposition may constitute a waiver of those rights. The defendant also asserts the right to be free from subsequent prosecutions based upon the double jeopardy clause of the Fifth Amendment. The court is aware that, in a prior ruling issued in the above entitled matter, this court has indicated that there exists a reasonable danger that in providing information with respect to the whereabouts of the missing person the defendant may subject himself to possible further criminal charges in the future.
However, the Motion for a Protective Order and the Objection to the Notice of Deposition seeks a blanket prohibition against the plaintiff from conducting any discovery by way of deposition. It CT Page 1801 is apparent to the court that there are areas of inquiry which the defendant's constitutional rights would apply. However, the court cannot conclude that each and every question that might be asked on behalf of the plaintiff would come within the scope of the defendant's constitutional rights. Accordingly, the defendant's Objection to the Notice of Deposition is Overruled and the Defendant's Motion for Protective Order is denied. The court believes that the assertion, by the defendant, of his constitutional rights at a deposition would provide a more appropriate record for determining the nature, scope and application of those rights.
RUSH, J.